Order entered February 27, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01096-CR

                       CHARLES EDWARDS SIELOFF III, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F10-35795-P

                                           ORDER
        Appellant’s February 11, 2013 motion to supplement the clerk’s record is GRANTED.

        We ORDER the Dallas County District Clerk to file, within FIFTEEN days of the date

of this order, a supplemental clerk’s record containing a copy of the presentence report prepared

for this case.

        We DIRECT the Clerk of this Court to send copies of this order, by electronic

transmission, to the following:

        Dallas County District Clerk Gary Fitzsimmons
        The Dallas County District Clerk, Criminal Records Division
        Counsel for all parties

                                                     /s/   LANA MYERS
                                                           JUSTICE